                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

MICHAEL ARCHIBALD                          §
                                           §
       Plaintiff.                          §
                                           §
                                           §
VS.                                        §       CIVIL ACTION NO. 3:17–CV–00286
                                           §
VIRGINIA TRANSFORMER CORP.                 §
and CARAVELS, LLC d/b/a                    §
GEORGIA TRANSFORMER                        §
                                           §
       Defendants.                         §

                     ORDER ADOPTING MAGISTRATE JUDGE’S
                     MEMORANDUM AND RECOMMENDATION

       On June 1, 2018, this case was referred to United States Magistrate Judge Andrew

M. Edison. Dkt. 23. On February 26, 2019, Judge Edison filed a Memorandum and

Recommendation recommending that Defendants’ Motion for Summary Judgment be

granted. Dkt. 41.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED AND ADJUDGED that:




                                               1
     (1)   Judge Edison’s Memorandum and Recommendation is APPROVED AND
           ADOPTED in its entirety as the holding of the Court; and

     (2)   Defendants’ Motion for Summary Judgment (Dkt. 32) is GRANTED.


It is so ORDERED.

     SIGNED at Galveston, Texas, this 19th day of March, 2019.


                                        ___________________________________
                                        George C. Hanks Jr.
                                        United States District Judge




                                        2
